 1   Gregory J. Goodheart, SB# 226501
 2   GOODHEART LAW OFFICES
     22736 Vanowen St., #303
 3   West Hills, CA 91307
 4   Tel. (818) 992-4463
     Fax. (818)992-7629
 5   ggoodheartlaw@gmail.com
 6
     Attorneys for Plaintiff, I.P.L., LLC
 7
     Darren J. Quinn (149679)
 8   LAW OFFICES OF DARREN J. QUINN
     12702 Via Cortina, Suite 105
 9   Del Mar, CA 92014
     Tel: (858)509-9401
10   dq@dqlaw.com
11   Attorneys for Defendants, CENTRAL MILLS, INC. D/B/A FREEZE
12

13                           UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15

16
17   I.P.L., LLC,                           Case No. CV 18-2967-JFW (MRWx)
18                  Plaintiff,
19
           v.                               STIPULATED PROTECTIVE ORDER
20

21   CENTRAL MILLS, INC. D/B/A
     FREEZE, and DOES 1 through 20,
22   inclusive,
23              Defendants.
24

25

26

27

28
 1   1.        INTRODUCTION
 2
              1.1.   PURPOSES AND LIMITATIONS
 3

 4             Discovery in this action is likely to involve production of confidential

 5        proprietary, or private information for which special protection from public
 6
          disclosure and from use for any purpose other than prosecuting this litigation may
 7

 8        be warranted. Accordingly, the parties hereby stipulate to and petition the Court
 9        to enter the following Stipulated Protective Order. The parties acknowledge that
10
          this Order does not confer blanket protections on all disclosures or responses to
11

12        discovery and that the protection it affords from public disclosure and use
13        extends only to the limited information or items that are entitled to confidential
14
          treatment under the applicable legal principles. The parties further acknowledge,
15

16        as set forth in Section 12.3, below, that this Stipulated Protective Order does not
17        entitle them to file confidential information under seal; Civil Local Rule 79-5 sets
18
          forth the procedures that must be followed and the standards that will be applied
19
20        when a party seeks permission from the court to file material under seal.
21
              1.2.   GOOD CAUSE STATEMENT
22
               This action is likely to involve trade secrets, licensing agreements with third
23

24        parties, internal communications, customer information and communications,
25
          pricing information, and other valuable research, development, commercial,
26
          financial, technical and/or proprietary information for which special protection
27

28        from public disclosure and from use for any purpose other than prosecution of
     1        this action is warranted. Such confidential and proprietary materials and
     2
              information consist of, among other things, confidential business or financial
     3

     4        information, information regarding confidential business practices, or other

     5        confidential research, development, or commercial information (including
     6
              information implicating privacy rights of third parties), information otherwise
     7

     8        generally unavailable to the public, or which may be privileged or otherwise
     9        protected from disclosure under state or federal statutes, court rules, case
    10
              decisions, or common law. Accordingly, to expedite the flow of information, to
    11

    12        facilitate the prompt resolution of disputes over confidentiality of discovery





    13        materials, to adequately protect information the parties are entitled to keep
    14
              confidential, to ensure that the parties are permitted reasonable necessary uses of
    15

    16        such material in preparation for and in the conduct of trial, to address their
    17        handling at the end of the litigation, and serve the ends of justice, a protective
    18
              order for such information is justified in this matter. It is the intent of the parties
    19
    20        that information will not be designated as confidential for tactical reasons and
    21
              that nothing be so designated without a good faith belief that it has been
    22
              maintained in a confidential, non-public manner, and there is good cause why it
    23

    24        should not be part of the public record of this case.
    25
         2.        DEFINITIONS
    26
                   2.1 Action: this pending federal law suit.
    27

    28             2.2 “ATTORNEYS EYES ONLY” Information Or Items: very sensitive
                                                       -2-
     1   “‘CONFIDENTIAL’ Information or Items,” disclosure of which to another Party
     2
         or Non-Party would create a risk of harm that could not be avoided by less
     3

     4   restrictive means. Examples include a party’s overall sales information, sales

     5   information with respect to third parties, and communications to or concerning
     6
         third parties concerning other intellectual property.
     7

     8        2.3 Challenging Party: a Party or Non-Party that challenges the
     9   designation of information or items under this Order.
    10
              2.4 “CONFIDENTIAL” Information or Items: information (regardless of
    11

    12   how it is generated, stored or maintained) or tangible things that qualify for





    13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    14
         the Good Cause Statement. Such information may be designated
    15

    16   “CONFIDENTIAL” or “ATTORNEY EYES ONLY” as appropriate.
    17        2.5 Counsel: Outside Counsel of Record and House Counsel (as well as
    18
         their support staff).
    19
    20        2.6 Designating Party: a Party or Non-Party that designates information or
    21
         items that it produces in disclosures or in responses to discovery as
    22
         “CONFIDENTIAL” or “ATTORNEY EYES ONLY.”
    23

    24        2.7 Disclosure or Discovery Material: all items or information, regardless
    25
         of the medium or manner in which it is generated, stored, or maintained
    26
         (including, among other things, testimony, transcripts, and tangible things), that
    27

    28   are produced or generated in disclosures or responses to discovery in this matter.
                                                -3-
     1            2.8 Expert: a person with specialized knowledge or experience in a matter
     2
         pertinent to the litigation who has been retained by a Party or its counsel to serve
     3

     4   as an expert witness or as a consultant in this Action.

     5            2.9 House Counsel: attorneys who are employees of a party to this Action.
     6
         House Counsel does not include Outside Counsel of Record or any other outside
     7

     8   counsel.
     9            2.10 Non-Party: any natural person, partnership, corporation, association, or
    10
         other legal entity not named as a Party to this action.
    11

    12            2.11 Outside Counsel of Record: attorneys who are not employees of a





    13   party to this Action but are retained to represent or advise a party to this Action
    14
         and have appeared in this Action on behalf of that party, and includes support
    15

    16   staff.
    17            2.12 Party: any party to this Action, including all of its officers, directors,
    18
         employees, consultants, retained experts, and Outside Counsel of Record (and
    19
    20   their support staffs).
    21
                  2.13 Producing Party: a Party or Non-Party that produces Disclosure or
    22
         Discovery Material in this Action.
    23

    24            2.14 Professional Vendors: persons or entities that provide litigation support
    25
         services (e.g., photocopying, videotaping, translating, preparing exhibits or
    26
         demonstrations, and organizing, storing, or retrieving data in any form or
    27

    28   medium) and their employees and subcontractors.
                                                    -4-
     1             2.15 Protected Material: any Disclosure or Discovery Material that is
     2
              designated as “CONFIDENTIAL” or “ATTORNEY EYES ONLY.”
     3

     4             2.16 Receiving Party: a Party that receives Disclosure or Discovery

     5        Material from a Producing Party.
     6

     7
         3.        SCOPE
     8

     9             The protections conferred by this Stipulation and Order cover not only
    10
              Protected Material (as defined above), but also (1) any information copied or
    11
              extracted from Protected Material; (2) all copies, excerpts, summaries, or
    12





    13        compilations of Protected Material; and (3) any testimony, conversations, or
    14
              presentations by Parties or their Counsel that might reveal Protected Material.
    15
                   Any use of Protected Material at trial will be governed by the orders of the
    16
    17        trial judge. This Order does not govern the use of Protected Material at trial.
    18

    19
    20
         4.        DURATION

    21             4.1    Once a case proceeds to trial, all listed trial exhibits and all
    22
              designated deposition testimony for use at trial that constitute or encompass
    23

    24        information that was designated as confidential or maintained pursuant to this

    25        protective order will become public and will be presumptively available to all
    26
              members of the public, including the press, unless compelling reasons supported
    27

    28        by specific factual findings to proceed otherwise are made to the trial judge in
                                                      -5-
     1        advance of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d
     2
              1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
     3

     4        documents produced in discovery from “compelling reasons” standard when

     5        merits-related documents are part of court record).
     6
                             4.1.1 Accordingly, the terms of this protective order do not extend to
     7

     8        use of information designated CONFIDENTIAL after the commencement of the
     9        trial.
    10
                             4.1.2 Information designated CONFIDENTIAL prior to
    11

    12        commencement of trial that was not listed as a trial exhibit or designated





    13        deposition testimony for use at trial shall remain CONFIDENTIAL and shall not
    14
              be presumed public.
    15

    16                 4.2   Even after final disposition of this litigation, the confidentiality
    17        obligations imposed by this Order shall remain in effect until a Designating Party
    18
              agrees otherwise in writing or a court order otherwise directs. Final disposition
    19
    20        shall be deemed to be the later of (1) dismissal of all claims and defenses in this
    21
              Action, with or without prejudice; and (2) final judgment herein after the
    22
              completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
    23

    24        of this Action, including the time limits for filing any motions or applications for
    25
              extension of time pursuant to applicable law.
    26

    27

    28   5.            DESIGNATING PROTECTED MATERIAL
                                                        -6-
     1        5.1    Exercise of Restraint and Care in Designating Material for Protection.
     2
              Each Party or Non-Party that designates information or items for protection
     3

     4   under this Order must take care to limit any such designation to specific material

     5   that qualifies under the appropriate standards. The Designating Party must
     6
         designate for protection only those parts of material, documents, items, or oral or
     7

     8   written communications that qualify so that other portions of the material,
     9   documents, items, or communications for which protection is not warranted are
    10
         not swept unjustifiably within the ambit of this Order.
    11

    12               5.1.1 Mass, indiscriminate, or routinized designations are prohibited.





    13   Designations that are shown to be clearly unjustified or that have been made for
    14
         an improper purpose (e.g., to unnecessarily encumber the case development
    15

    16   process or to impose unnecessary expenses and burdens on other parties) may
    17   expose the Designating Party to sanctions.
    18
                     5.1.2 If it comes to a Designating Party’s attention that information or
    19
    20   items that it designated for protection do not qualify for protection, that
    21
         Designating Party must promptly notify all other Parties that it is withdrawing the
    22
         inapplicable designation.
    23

    24        5.2    Manner and Timing of Designations. Except as otherwise provided in
    25
         this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    26
         stipulated or ordered, Disclosure or Discovery Material that qualifies for
    27

    28   protection under this Order must be clearly so designated before the material is
                                                -7-
     1   disclosed or produced.
     2
              Designation in conformity with this Order requires:
     3

     4        (a) for information in documentary form (e.g., paper or electronic

     5   documents, but excluding transcripts of depositions or other pretrial or trial
     6
         proceedings), that the Producing Party affix at a minimum, the legend
     7

     8   “CONFIDENTIAL” or “ATTORNEY EYES ONLY” (hereinafter
     9   “CONFIDENTIAL legend”), to each page that contains protected material. If
    10
         only a portion or portions of the material on a page qualifies for protection, the
    11

    12   Producing Party also must clearly identify the protected portion(s) (e.g., by





    13   making appropriate markings in the margins).
    14
              A Party or Non-Party that makes original documents available for
    15

    16   inspection need not designate them for protection until after the inspecting Party
    17   has indicated which documents it would like copied and produced. During the
    18
         inspection and before the designation, all of the material made available for
    19
    20   inspection shall be deemed “ATTORNEY EYES ONLY” After the inspecting
    21
         Party has identified the documents it wants copied and produced, the Producing
    22
         Party must determine which documents, or portions thereof, qualify for
    23

    24   protection under this Order. Then, before producing the specified documents, the
    25
         Producing Party must affix the “CONFIDENTIAL” or “ATTORNEY EYES
    26
         ONLY” legend” to each page that contains Protected Material. If only a portion
    27

    28   or portions of the material on a page qualifies for protection, the Producing Party
                                                -8-
     1        also must clearly identify the protected portion(s) (e.g., by making appropriate
     2
              markings in the margins).
     3

     4             (b) for testimony given in depositions that the Designating Party identify the

     5        Disclosure or Discovery Material on the record, before the close of the deposition
     6
              all protected testimony.
     7

     8             (c) for information produced in some form other than documentary and for
     9        any other tangible items, that the Producing Party affix in a prominent place on
    10
              the exterior of the container or containers in which the information is stored the
    11

    12        legend “CONFIDENTIAL.” If only a portion or portions of the information





    13        warrants protection, the Producing Party, to the extent practicable, shall identify
    14
              the protected portion(s).
    15

    16             5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
    17        failure to designate qualified information or items does not, standing alone, waive
    18
              the Designating Party’s right to secure protection under this Order for such
    19
    20        material. Upon timely correction of a designation, the Receiving Party must make
    21
              reasonable efforts to assure that the material is treated in accordance with the
    22
              provisions of this Order.
    23

    24

    25
         6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
    26
                   6.1    Timing of Challenges. Any Party or Non-Party may challenge a
    27

    28        designation of confidentiality at any time that is consistent with the Court’s
                                                     -9-
     1        Scheduling Order.
     2
                   6.2     Meet and Confer. The Challenging Party shall initiate the dispute
     3

     4        resolution process under Local Rule 37.1 et seq.

     5             6.3     The burden of persuasion in any such challenge proceeding shall be
     6
              on the Designating Party. Frivolous challenges, and those made for an improper
     7

     8        purpose (e.g., to harass or impose unnecessary expenses and burdens on other
     9        parties) may expose the Challenging Party to sanctions. Unless the Designating
    10
              Party has waived or withdrawn the confidentiality designation, all parties shall
    11

    12        continue to afford the material in question the level of protection to which it is





    13        entitled under the Producing Party’s designation until the Court rules on the
    14
              challenge.
    15

    16
    17   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
    18
                   7.1     Basic Principles. A Receiving Party may use Protected Material that
    19
    20        is disclosed or produced by another Party or by a Non-Party in connection with
    21
              this Action only for prosecuting, defending, or attempting to settle this Action.
    22
              Such Protected Material may be disclosed only to the categories of persons and
    23

    24        under the conditions described in this Order. When the Action has been
    25
              terminated, a Receiving Party must comply with the provisions of section 13
    26
              below (FINAL DISPOSITION).
    27

    28             Protected Material must be stored and maintained by a Receiving Party at a
                                                    - 10 -
     1   location and in a secure manner that ensures that access is limited to the persons
     2
         authorized under this Order.
     3

     4        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

     5   otherwise ordered by the court or permitted in writing by the Designating Party, a
     6
         Receiving Party may disclose any information or item designated
     7

     8   “CONFIDENTIAL” only to:
     9               (a) the Receiving Party’s Outside Counsel of Record in this Action,
    10
         as well as employees of said Outside Counsel of Record to whom it is reasonably
    11

    12   necessary to disclose the information for this Action;





    13               (b) the officers, directors, and employees (including House Counsel)
    14
         of the Receiving Party to whom disclosure is reasonably necessary for this
    15

    16   Action;
    17               (c) Experts (as defined in this Order) of the Receiving Party to whom
    18
         disclosure is reasonably necessary for this Action and who have signed the
    19
    20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    21
                     (d) the court and its personnel;
    22
                     (e) court reporters and their staff and Professional Vendors;
    23

    24               (f) professional jury or trial consultants, and mock jurors who have
    25
         signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    26
                     (g) the author or recipient of a document containing the information
    27

    28   or a custodian or other person who otherwise possessed or knew the information;
                                               - 11 -
     1               (h) during the the depositions of persons other than the Designating
     2
         Party, witnesses, and attorneys for witnesses, in the Action to whom disclosure is
     3

     4   reasonably necessary provided: (1) the deposing party requests that the witness

     5   sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to
     6
         keep any confidential information unless they sign the “Acknowledgment and
     7

     8   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
     9   Designating Party or ordered by the court. Pages of transcribed deposition
    10
         testimony or exhibits to depositions that reveal Protected Material may be
    11

    12   separately bound by the court reporter and may not be disclosed to anyone except





    13   as permitted under this Stipulated Protective Order; and
    14
                     (i) any mediator or settlement officer, and their supporting personnel,
    15

    16   mutually agreed upon by any of the parties engaged in settlement discussions.
    17

    18
             7.3   Disclosure of “ATTORNEY EYES ONLY” Information or Items.
    19
    20
         Unless otherwise ordered by the court or permitted in writing by the Designating

    21   Party, a Receiving Party may disclose any information or item designated
    22
         “ATTORNEY EYES ONLY” only to:
    23

    24             (a) the Receiving Party’s Outside Counsel of Record in this Action, as

    25   well as employees of said Outside Counsel of Record to whom it is reasonably
    26
         necessary to disclose the information for this Action;
    27

    28             (b) Experts (as defined in this Order) of the Receiving Party to whom
                                               - 12 -
     1        disclosure is reasonably necessary for this Action and who have signed the
     2
              “Acknowledgment and Agreement to Be Bound” (Exhibit A); (c) the court and
     3

     4        its personnel;

     5                    (d) court reporters and their staff and Professional Vendors;
     6
                          (e) the author or recipient of a document containing the information or
     7

     8        a custodian or other person who otherwise possessed or knew the information;
     9        and
    10
                          (i) any mediator or settlement officer, and their supporting personnel,
    11

    12        mutually agreed upon by any of the parties engaged in settlement discussions.





    13

    14
         8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    15

    16   IN OTHER LITIGATION
    17              8.1 If a Party is served with a subpoena or a court order issued in other
    18
              litigation that compels disclosure of any information or items designated in this
    19
    20        Action as “CONFIDENTIAL” or “ATTORNEY EYES ONLY” that Party must:
    21
                          (a) promptly notify in writing the Designating Party. Such notification
    22
              shall include a copy of the subpoena or court order;
    23

    24                    (b) promptly notify in writing the party who caused the subpoena or
    25
              order to issue in the other litigation that some or all of the material covered by the
    26
              subpoena or order is subject to this Protective Order. Such notification shall
    27

    28        include a copy of this Stipulated Protective Order; and
                                                      - 13 -
     1                  (c) cooperate with respect to all reasonable procedures sought to be
     2
              pursued by the Designating Party whose Protected Material may be affected.
     3

     4            If the Designating Party timely seeks a protective order, the Party served with

     5        the subpoena or court order shall not produce any information designated in this
     6
              action as “CONFIDENTIAL” or “ATTORNEY EYES ONLY” before a
     7

     8        determination by the court from which the subpoena or order issued, unless the
     9        Party has obtained the Designating Party’s permission. The Designating Party
    10
              shall bear the burden and expense of seeking protection in that court of its
    11

    12        confidential material and nothing in these provisions should be construed as





    13        authorizing or encouraging a Receiving Party in this Action to disobey a lawful
    14
              directive from another court.
    15

    16
    17   9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    18
         PRODUCED IN THIS LITIGATION
    19
    20            (a) The terms of this Order are applicable to information produced by a Non-
    21
              Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEY
    22
              EYES ONLY.” Such information produced by Non-Parties in connection with
    23

    24        this litigation is protected by the remedies and relief provided by this Order.
    25
              Nothing in these provisions should be construed as prohibiting a Non-Party from
    26
              seeking additional protections.
    27

    28            (b) In the event that a Party is required, by a valid discovery request, to
                                                     - 14 -
     1     produce a Non-Party’s confidential information in its possession, and the Party is
     2
           subject to an agreement with the Non-Party not to produce the Non-Party’s
     3

     4     confidential information, then the Party shall:

     5               (1) promptly notify in writing the Requesting Party and the Non-Party
     6
           that some or all of the information requested is subject to a confidentiality
     7

     8     agreement with a Non-Party;
     9               (2) promptly provide the Non-Party with a copy of the Stipulated
    10
           Protective Order in this Action, the relevant discovery request(s), and a
    11

    12     reasonably specific description of the information requested; and





    13               (3) make the information requested available for inspection by the
    14
           Non-Party, if requested.
    15

    16         (c) If the Non-Party fails to seek a protective order from this court within 14
    17     days of receiving the notice and accompanying information, the Receiving Party
    18
           may produce the Non-Party’s confidential information responsive to the
    19
    20     discovery request. If the Non-Party timely seeks a protective order, the Receiving
    21
           Party shall not produce any information in its possession or control that is subject
    22
           to the confidentiality agreement with the Non-Party before a determination by the
    23

    24     court. Absent a court order to the contrary, the Non-Party shall bear the burden
    25
           and expense of seeking protection in this court of its Protected Material.
    26

    27

    28   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                 - 15 -
     1         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     2
           Protected Material to any person or in any circumstance not authorized under this
     3

     4     Stipulated Protective Order, the Receiving Party must immediately: (a) notify in

     5     writing the Designating Party of the unauthorized disclosures, (b) use its best
     6
           efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
     7

     8     person or persons to whom unauthorized disclosures were made of all the terms
     9     of this Order, and (d) request such person or persons to execute the
    10
           “Acknowledgment and Agreement to Be Bound” that is attached hereto as
    11

    12     Exhibit A.





    13

    14
         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    15

    16   PROTECTED MATERIAL
    17         When a Producing Party gives notice to Receiving Parties that certain
    18
           inadvertently produced material is subject to a claim of privilege or other
    19
    20     protection, the obligations of the Receiving Parties are those set forth in Federal
    21
           Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    22
           whatever procedure may be established in an e-discovery order that provides for
    23

    24     production without prior privilege review. Pursuant to Federal Rule of Evidence
    25
           502(d) and (e), insofar as the parties reach an agreement on the effect of
    26
           disclosure of a communication or information covered by the attorney-client
    27

    28     privilege or work product protection, the parties may incorporate their agreement
                                                 - 16 -
     1     in the stipulated protective order submitted to the court.
     2

     3

     4   12.    MISCELLANEOUS

     5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
     6
           person to seek its modification by the Court in the future.
     7

     8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
     9     Protective Order no Party waives any right it otherwise would have to object to
    10
           disclosing or producing any information or item on any ground not addressed in
    11

    12     this Stipulated Protective Order. Similarly, no Party waives any right to object on





    13     any ground to use in evidence of any of the material covered by this Protective
    14
           Order.
    15

    16         12.3 Filing Protected Material. A Party that seeks to file under seal any
    17     Protected Material must comply with Civil Local Rule 79-5. Protected Material
    18
           may only be filed under seal pursuant to a court order authorizing the sealing of
    19
    20     the specific Protected Material at issue. If a Party's request to file Protected
    21
           Material under seal is denied by the court, then the Receiving Party may file the
    22
           information in the public record unless otherwise instructed by the court.
    23

    24

    25
         13.    FINAL DISPOSITION
    26
               13.1 After the final disposition of this Action, as defined in paragraph 4,
    27

    28     within 60 days of a written request by the Designating Party, each Receiving
                                                  - 17 -
     1     Party must return all Protected Material to the Producing Party or destroy such
     2
           material. As used in this subdivision, “all Protected Material” includes all copies,
     3

     4     abstracts, compilations, summaries, and any other format reproducing or

     5     capturing any of the Protected Material. Whether the Protected Material is
     6
           returned or destroyed, the Receiving Party must submit a written certification to
     7

     8     the Producing Party (and, if not the same person or entity, to the Designating
     9     Party) by the 60 day deadline that (1) identifies (by category, where appropriate)
    10
           all the Protected Material that was returned or destroyed and (2) affirms that the
    11

    12     Receiving Party has not retained any copies, abstracts, compilations, summaries





    13     or any other format reproducing or capturing any of the Protected Material.
    14
           13.2       Notwithstanding this provision, Counsel are entitled to retain an
    15

    16     archival copy of all pleadings, motion papers, trial, deposition, and hearing
    17     transcripts, legal memoranda, correspondence, deposition and trial exhibits,
    18
           expert reports, attorney work product, and consultant and expert work product,
    19
    20     even if such materials contain Protected Material. Any such archival copies that
    21
           contain or constitute Protected Material remain subject to this Protective Order as
    22
           set forth in Section 4 (DURATION).
    23

    24

    25
         14.      Any violation of this Order may be punished by any and all appropriate
    26
         measures including, without limitation, financial or evidentiary sanctions, reference
    27

    28   to disciplinary authorities, or other appropriate action at the discretion of the Court.
                                                  - 18 -
     1

     2
         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     3

     4   Dated: December 18, 2018

     5   Signed: /s/ Gregory J. Goodheart
     6
         GREGORY J. GOODHEART
     7   GOODHEART LAW OFFICES
     8   22736 Vanowen St., #303
         West Hills, CA 91307
     9   Telephone: (818) 992-4463
    10
         Attorneys for Plaintiff I.P.L., LLC
    11

    12
         Dated: December 18, 2018





    13

    14   Signed: /s/ Darren J. Quinn
    15   DARREN J. QUINN
    16
         LAW OFFICES OF DARREN J. QUINN
    17   12702 Via Cortina, Suite 105
    18   Del Mar, CA 92014
         Telephone: (858) 509-9401
    19   Attorneys for Central Mills, Inc. d/b/a Freeze
    20

    21

    22            12/20/2018
         Dated: ________________               ___________________
    23
                                               Hon. Michael R. Wilner
    24
                                               United States District/Magistrate Judge
    25

    26

    27

    28
                                                - 19 -
 1                                         EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, ____________________ [print or type full name], of

 5   ___________________________[print or type full address], declare under

 6   penalty of perjury that I have read in its entirety and understand the Stipulated

 7   Protective Order that was issued by the United States District Court for the Central

 8   District of California on [date] in the case of I.P.L., LLC v. Central Mills, Inc., et al,

 9   United States District Court, No. CV 18-2967-JFW (MRWx). I agree to comply

10   with and to be bound by all the terms of this Stipulated Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to sanctions
12   and punishment in the nature of contempt. I solemnly promise that I will not
13   disclose in any manner any information or item that is subject to this Stipulated
14   Protective Order to any person or entity except in strict compliance with the
15   provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint ____________________ [print or type
20   full name] of__________________________________ [print or type full address
21   and telephone number] as my California agent for service of process in connection
22   with this action or any proceedings related to enforcement of this Stipulated
23   Protective Order.
24   Date:____________________
25   City and State where sworn and signed: ____________________
26   Printed name: ____________________
27   Signature: ____________________
28
